Citation Nr: 1109143	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-32 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christopher Aldo Porco, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 1960 to February 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from the December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2008, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The hearing transcript is in the claims folder.  

In July 2008, the Board denied service-connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision, dated in July 2010, the Court found that the Board did not adequately discuss statements from the Veteran's brother and wife.  The Board's July 2008 decision was vacated and the matter remanded to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's attorney has submitted a letter from a VA psychologist stating that she treated the Veteran from July 2009 to August 2010.  The claims folder contains VA treatment records ending in June 2007.  The more recent records should be obtained, incorporated in the claims folder, and considered.  

Also, a current VA examination may be helpful.  

In a memorandum decision, dated in July 2010, the United States Court of Appeals for Veterans Claims found that the Board's July 2008 decision did not adequately discuss statements from the Veteran's wife and brother.  The applicable regulation provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(4) (2010).  Thus, it would be appropriate to have a psychiatrist review the statements from the Veteran's wife (dated October 2005) and brother (dated February 2005). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete copy of the Veteran's VA medical records from June 2007 to the present and associate them with the claims folder.  

2.  After the above development has been completed, the Veteran should be scheduled for examination by a VA psychiatrist.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies that may be required for response to the following inquiries should be done.  

In connection with the examination, the psychiatrist should consider the following factors.  The initial claims made to the Social Security Administration and VA refer to the Veteran being a prisoner of war (POW) in Cambodia, without mention of any military sexual trauma; and the Board has determined that the claims of overseas service and being a POW are not supported by the evidence, and are not credible.  On a psychological report for the Office of Disability Determinations, dated August 19, 2003, the Veteran stated that his childhood wasn't good because his father was very physically and emotionally abusive.  When seen by a private physician, for the Office of Disability Determinations, on August 25, 2003, The Veteran reported that his father broke his ribs and mentally abused him.  His father put him in a closet and told him he was stupid.  His father was dysfunctional and abusive only to him.  The psychiatrist should discuss the role, if any, of the Veteran's childhood trauma in any current disability.  The psychiatrist should also review the statements from the Veteran's wife (dated October 2005) and brother (dated February 2005) as they pertain to behavioral changes.  

The examiner should provide a comprehensive report, containing the Veteran's correct diagnosis with a complete explanation to support the diagnosis.  

If the diagnosis is PTSD, the examiner should note the factors that he finds credible and those he does not find to be credible, with an explanation for his credibility conclusions.  

3.  Thereafter, the claim should be readjudicated with full consideration of all the evidence added to the record.  

If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



